Citation Nr: 0126667	
Decision Date: 11/21/01    Archive Date: 11/27/01

DOCKET NO.  99-14 643	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an effective date earlier than December 16, 
1998 for the award of service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. K. Enferadi, Associate Counsel

INTRODUCTION

This veteran had active service from September 1952 to 
September 1954.  

In a February 1999 rating decision, the RO granted service 
connection for PTSD and assigned a 100 percent evaluation 
effective from December 16, 1998.  The veteran appealed the 
effective date.  In a November 2000 decision, the Board 
denied the veteran's appeal.  That matter was then appealed 
to the United States Court of Appeals for Veterans Claims 
(Court).  The Secretary filed an unopposed motion to remand 
the veteran's appeal to the Board, and by Order of the Court 
in April 2001, the Court vacated and remanded the Board's 
November 2000 decision.  See 38 U.S.C.A. § 7252(a) (West 
1991).  Essentially, it was determined that a remand was 
necessary in this case due to the recent enactment of the 
Veteran's Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified as amended at 38 
U.S.C.A. § 5100 et seq. (West Supp. 2001)).  It is also noted 
that VA recently promulgated regulations that implement the 
statutory changes effected by the VCAA.  See 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  
  

FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
the equitable disposition of the veteran's appeal.  

2.  The RO received the veteran's informal claim for service 
connection for PTSD in September 1998.  

3.  The veteran was diagnosed as having PTSD during VA 
psychiatric examination conducted on December 16, 1998.  

4.  There is no clinical evidence dated prior to December 16, 
1998 indicating that the veteran was diagnosed with PTSD.   
CONCLUSION OF LAW

The criteria for an effective date earlier than December 16, 
1998 for the award of service connection for PTSD have not 
been met.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5110 (West 1991 
& Supp. 2001); 38 C.F.R. § 3.400 (2001); 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. §§ 
3.102, 3.159).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

This veteran claims entitlement to an earlier effective date 
than December 16, 1998 for the grant of service connection 
for PTSD.  As noted herein, while this case was pending 
before the Court, the Office of General Counsel for VA, on 
behalf of the Secretary, filed a joint motion for remand and 
for a stay of proceedings.  The request was to vacate the 
November 2000 decision by the Board, and to remand the case 
for further development and readjudication in accordance with 
the VCAA.  The Court granted this motion in an April 2001 
Order, and the case was returned to the Board for compliance 
with the directives stipulated in the motion.  The Board 
hereby has determined that development and assistance have 
been completed.

Specifically, in an August 2001 letter to the veteran, VA 
informed him of the Court's order to remand the matter to the 
Board.  At that time, VA indicated to the veteran that he had 
an opportunity to submit additional argument and evidence to 
substantiate his claim of entitlement to an earlier effective 
date than December 16, 1998 for the grant of service 
connection for PTSD.  VA also informed the veteran that such 
evidence must be forwarded to VA within 90 days of the date 
of the letter and that if the veteran wished to waive RO 
review of such evidence and subsequent supplement statement 
of the case (SSOC), he also must include such waiver with the 
submission of his evidence.  The veteran was also informed 
that his representative would have an opportunity to review 
his case before being forwarded to the Board for 
adjudication.  This letter was also sent to the veteran's 
representative.  In a memorandum dated in September 2001, the 
representative notified VA that the veteran waived the right 
to have the additional evidence referred to the RO for review 
and preparation of an SSOC.  That memorandum was attached to 
a notice signed by the veteran stating the same.  

In addition, the Board notes that the RO previously provided 
the veteran and his representative a statement of the case 
(SOC) dated in June 1999 that contained all pertinent law and 
regulations in place at that time.  The veteran also he had 
an opportunity for a personal hearing, which was conducted in 
October 1997, the transcript of which is associated with the 
veteran's claims folder.  The Board hereby determines that VA 
has satisfied its duties to inform and assist the veteran 
with regard to his service connection claim.  

Essentially, all reasonable efforts have been made to obtain 
relevant records and the necessary evidence that might aid 
the veteran with his claim or might be pertinent to the bases 
of the decision.  There is no indication within the record 
that the veteran is unaware of the applicable law and 
regulations governing the assignment of the effective date at 
issue or of what information is necessary to support his 
claim.  Further, there is no indication that additional 
evidence or information is available which has not been 
associated already with the veteran's claims folder.  Thus, 
the Board concludes that a remand in this case is not 
necessary for any further development and the matter may be 
adjudicated on the merits.

Factual Background

A review of the veteran's claims folder reveals a January 
1965 rating decision in which the RO denied service 
connection for passive-aggressive personality, an August 1965 
rating decision that denied service connection for paranoid 
personality, and a July 1967 rating decision that continued 
the prior denial of service connection for passive-aggressive 
personality disorder.  
 
In VA clinical records dated in January 1975, the veteran 
reported fears, anxiety, auditory hallucinations, and 
tremulousness.  A psychiatric evaluation was requested; a 
diagnosis of probable paranoia was indicated.  In VA 
hospitalization report dated in March 1975, the veteran was 
diagnosed with paranoid schizophrenia.  

A May 1975 rating decision denied service connection for 
paranoid-type schizophrenia, formerly diagnosed as passive-
aggressive personality and paranoid personality.  In a May 
1981 VA hospitalization record, the veteran was noted to have 
"very much recovered" from paranoid schizophrenia.  In an 
October 1981 rating decision, the RO continued the prior 
denial for schizophrenia, paranoia.

Clinical and hospital records dating from 1981 up until 1997 
relate to either treatment of chronic schizophrenia and/or 
other disabilities, not related to the veteran's service 
connection claim for PTSD.  In March 1997, the veteran 
submitted a claim for service connection for a "mental" 
condition.  Along with his claim, he submitted medical 
records from the Harris County Hospital District and Ben Taub 
General Hospital.  No diagnosis of PTSD is contained in those 
records.  

In an April 1997 rating decision, the RO denied the veteran's 
claim because it lacked new and material evidence to reopen 
his claim for service connection for a mental condition.  
Testimony during the October 1997 hearing on appeal related 
solely to schizophrenia.  

In a June 1998 remand, the Board determined that a May 1975 
rating decision that denied service connection for 
schizophrenia was not final.  The Board then determined that 
the proper issue on appeal was service connection for 
schizophrenia.  The RO was requested to complete additional 
development and to readjudicate the veteran's claim.  

In August 1998, the veteran's representative submitted 
additional medical records from the Harris County Hospital 
District.  The representative indicated that the evidence 
should be considered in the veteran's pending claim for 
service connection for schizophrenia.  Review of those 
records revealed only a psychiatric diagnosis of chronic 
residual schizophrenia.  

In a communication received at the RO in September 1998, the 
veteran's representative indicated that the veteran was not 
seeking service connection for schizophrenia, but was seeking 
service connection for PTSD.  

The veteran underwent a VA psychiatric examination on 
December 16, 1998, at which time he was diagnosed as having 
schizophrenia and PTSD.  In addition, the veteran submitted 
Vet Center records dated in December 1998, including intake 
notes dated December 18.  

In a February 1999 rating decision, the RO awarded service 
connection for PTSD effective from December 16, 1998, the 
date of the VA examination.  The veteran timely appealed that 
decision.  Specifically, in his March 1999 notice of 
disagreement and during his September 1999 hearing, he 
claimed entitlement to an effective date of March 7, 1997, 
the date he submitted his claim.  

Analysis

Generally, the effective date of an award of a claim, 
including an original claim or a claim reopened after a final 
disallowance, is the date of receipt of the claim application 
or the date entitlement arose, whichever is later.  
38 U.S.C.A. § 5110(a) (West 1991); 38 C.F.R. § 3.400 (2001).  
If a claim for disability compensation is received within one 
year after separation from service, the effective date of 
entitlement is the day following separation or the date 
entitlement arose.  38 C.F.R. § 3.400(b)(2).  

A claim is a formal or informal communication in writing 
requesting a determination of entitlement or evidencing a 
belief in entitlement to a benefit.  38 C.F.R. § 3.1(p).  Any 
communication or action indicating an intent to apply for VA 
benefits from a claimant or representative may be considered 
an informal claim.  Such informal claim must identify the 
benefit sought.  38 C.F.R. § 3.155(a).  

In this case, in March 1997, the RO received the veteran's 
informal claim for service connection for a mental disorder 
and did not specify anything further.  However, all of the 
pertinent medical evidence of record at that time revealed 
only a diagnosis of schizophrenia.  Thus, pursuant to 
relevant law and regulations, the March 1997 statement may 
not be construed as a claim for any mental disorder other 
than that of schizophrenia.  See 38 C.F.R. § 3.400.  

However, the September 1998 statement from the veteran's 
representative does meet the requirements for an informal 
claim for service connection for PTSD.  38 C.F.R. § 3.155(a).  
Specifically, the statement represents a new claim because 
prior to that time, there was no evidence of record of a 
diagnosis of PTSD.  Generally, a newly diagnosed disorder, 
for which there has been no previous consideration, 
constitutes a new claim.  Ephraim v. Brown, 82 F.3d 399, 401 
(Fed. Cir. 1996); Ashford v. Brown, 10 Vet. App. 120, 123 
(1997).  Moreover, under the prevailing law and regulations, 
while the September 1998 statement constitutes a new claim 
for service connection for PTSD, the effective date for the 
award of PTSD is the later of the date of receipt of the 
claim or the date entitlement arose.  38 U.S.C.A. § 5110(a); 
38 C.F.R. § 3.400.  

Entitlement to service connection is based on current 
disability that was incurred or aggravated in service.  
38 U.S.C.A. § 1110 (West 1991 & Supp. 2001); 38 C.F.R. 
§ 3.303(a).  Therefore, entitlement to service connection for 
PTSD does not arise until there is evidence that a veteran 
actually was diagnosed with PTSD.  In this case, the RO 
received the claim on September 17, 1998.  However, there is 
no evidence showing a diagnosis of PTSD until December 16, 
1998, the date of the VA psychiatric examination referenced 
herein.  Vet Center records dated in December 1998 reflected 
intake and initial assessment on December 18, two days after 
the VA examination.  Thus, in light of the above, the Board 
finds that the preponderance of the evidence is against an 
effective date earlier than December 16, 1998 for the award 
of service connection for PTSD.  38 U.S.C.A. §§ 5107(b), 
5110; 38 C.F.R. 
§ 3.400; 66 Fed. Reg. at 45,630 (to be codified as amended at 
38 C.F.R. § 3.102).  



ORDER

An effective date earlier than December 16, 1998 for the 
award of service connection for PTSD is denied.   



		
	V. L. Jordan 
	Member, Board of Veterans' Appeals

 

